The Court

stopped Mr. Bayard, in reply. On a note given to a married woman, the husband may join her or sue alone; if he join her, his separate debt cannot be set off, and the subject of this plea is the separate debt of the husband; for the wife could not bind herself by such contracts. Possibly a claim founded on a contract by the wife dum sola, might be set off in' such a case as this; for that would be a joint obligation against a joint demand; as to which see 10 Barn. & Cress. 558.
Judgment for demurrant.